PER CURIAM.
We affirm the denial of Paul Miles’ post-conviction motion. We note that the motion alleged that Miles had filed a public records request that was still pending when the motion was filed. In the event that his request leads to newly discovered facts within the meaning of Florida Rule of Criminal Procedure 3.850(b)(1), affirmance would be without prejudice to file a new motion based on that information. See Buenoano v. State, 708 So.2d 941 (Fla.), cert. denied, 523 U.S. 1043, 118 S.Ct. 1358, 140 L.Ed.2d 507 (1998).
STEVENSON, GROSS and TAYLOR, JJ., concur.